Title: From Alexander Hamilton to James McHenry, [1–2 August 1798]
From: Hamilton, Alexander
To: McHenry, James



[New York, August 1–2, 1798]
Sir

Inclosed are sundry recommendations for appointments with notes of mine concerning them. I do not recollect whether I have heretofore mentioned to you Mr William Armstrong. This gentleman was a British Officer and served in the British army in America last War. But for a number of years he has been a citizen of this State—having also married in America and being the father of a Family. He would accept a Commission as Major, and I have no doubt would be a real acquisition to our service in this capacity. Whether former circumstances form an objection will depend on the general system which may in this respect be adopted. I am myself of opinion that sooner or later, if hostilities progress, it will be expedient to avail ourselves of men of merit of this description.
Christopher Hutton, formerly an Ajutant of a New York Regiment a very respectable Citizen, would it is believed make a very good Major. Means have been taken indirectly to sound him. He may be provisionally brought into the view of the President.
With respect &c   I have the honor to be &c   Yr. Obedt Sert

The Secy at War

